         Case 3:20-cv-02731-VC Document 760-4 Filed 10/20/20 Page 1 of 2




DAVID L. ANDERSON (CABN 149604)
United States Attorney

SARA WINSLOW (DCBN 457643)
Chief, Civil Division

WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
NEAL C. HONG (ILBN 6309265)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-6967
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                               UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                   SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,           )   CASE NO. 3:20-cv-02731-VC
                                               )
        Plaintiffs,                            )   [PROPOSED] ORDER REGARDING JOINT
                                               )   DISCOVERY LETTER ABOUT FEDERAL
   v.                                          )   DEFENDANTS’ FIRST SET OF
                                               )   INTERROGATORIES
DAVID JENNINGS, et al.,                        )
                                               )
        Defendants.                            )
                                               )




[PROPOSED] ORDER REGARDING JOINT DISCOVERY LETTER
No. 3:20-cv-02731-VC
        Case 3:20-cv-02731-VC Document 760-4 Filed 10/20/20 Page 2 of 2




                                      [PROPOSED] ORDER
       Upon review of Plaintiffs’ and Federal Defendants’ joint letter regarding Federal Defendants’

motion to compel interrogatory responses, Federal Defendants’ request for relief is GRANTED.



       IT IS SO ORDERED.




Dated this ___ day of October, 2020               HON. VINCE CHHABRIA
                                                  United States District Judge




[PROPOSED] ORDER REGARDING JOINT DISCOVERY LETTER
No. 3:20-cv-02731-VC
                                        1
